Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5-14 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20140348118 A1 to Zhang; Yingyu et al.

Re: Claim(s) 1, 15
Zhang discloses a data transmission method (See at least Figs. 4 and 7), 

and simultaneously transmitting, by the terminal device, the first MAC control element and the second MAC control element on different uplink transmission resources (Fig. 4 – 44.  0086 - As shown in FIG. 3, a UE communicates with a base station BS (Base Station, base station) on a carrier CC0, and in a UE uplink SU-MIMO transmission mode, the number of uplink transmit antennas of the UE and a channel environment allow multiple MAC PDUs to be transmitted at the same time (i.e. case wherein multiple – therefore different - MAC PDUs/CEs are transmitted simultaneously on the same carrier but via different transmit antenna (i.e. resources).  0106 - As shown in FIG. 6, a UE uses a carrier set CCi (i=0, 1, . . . , C) to perform uplink communication at the same time, where C is the number of carriers. On each carrier CCi, an uplink communication connection is established between the UE and a BS. The number of uplink HARQ processes that a user has on CCi is Li, that is, the maximum number of MAC PDUs transmitted by the user on this link is Li (i.e. case wherein multiple MAC PDUs/CEs are transmitted via different carriers.  Examiner points out that different carriers would mean that the resources are likewise different)).
Zhang further discloses a terminal device comprising a processor and transceiver (Fig. 2 and 0062 – UE comprises buffer state reporting apparatus comprising a triggering unit and transmission unit) as required by claims 15.

Re: Claim(s) 2, 16
Zhang discloses wherein the transmitting, by the terminal device, the first MAC control element and the second MAC control element on different uplink transmission resources comprises: transmitting, by the terminal device, the first MAC control element on an uplink transmission resource of a first carrier, and transmitting the second MAC control element on an uplink transmission resource of a second carrier, wherein the first carrier is different from the second carrier (0106 – see as analyzed in the rejection of claim 1).

Re: Claim(s) 3, 17
Zhang discloses wherein the transmitting, by the terminal device, the first MAC control element and the second MAC control element on different uplink transmission resources comprises: transmitting, by the terminal device, the first MAC control element and the second MAC control element on different uplink transmission resources of a same carrier (0086 – see as analyzed in the rejection of claim 1).

Re: Claim(s) 4
Zhang discloses wherein the transmitting, by the terminal device, the first MAC control element and the second MAC control element on different uplink transmission resources of the same carrier comprises: transmitting, by the terminal device, the first MAC control element and the second MAC control element in different MAC protocol data units (PDUs) using the same carrier (0086 - see as analyzed in the rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415